Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is a non-final rejection in response to the amendment filed 3/9/2022.
Claim Objections
Claims 11-13 are objected to because of the following informalities:  
Claims 11-13 recite “The An apparatus as claimed in claim [X]” and should recite “The apparatus as claimed in claim [X]”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 recite “pressurized air”.  It is unclear if this is the pressurized air described as “a first source of pressurized air” or the “a second source of pressurized air” previously recited or a third pressurized air.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations in claim 5 have been added into claim 1 in the last amendment, so claim 5 does not further limit the base claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodman et al. (US 2020/0095944).
Regarding claims 1 and 5, Goodman discloses an apparatus (Figure 2) for use in a gas turbine engine (Figure 1), comprising: 
a bleed valve (Annotated figure 2, in oval), wherein in use the bleed valve is exposed to a first source of pressurised air (P2.9), and the bleed valve is movable between an open position (upper part of bleed valve in figure 2 shows it in the open position), in which the bleed valve permits a flow of air from the first source of pressurised air through the bleed valve (Figure 2 shows in the upper part of the bleed valve that the piston 118 does not make contact with the valve seat 120 allowing air through passage 108) and a closed position (lower part of bleed valve in figure 3 shows the closed position of the bleed valve), in which the bleed valve does not permit a flow of air from the first source of pressurised air through the bleed valve (the lower part of figure 2 shows the spring 114 compressed so that the piston 118 moves sleeve 110 to make contact with valve seat 120, blocking flow of the air from the first source of pressurized air through 108); and 
an intermediate valve (Annotated figure 2, in rectangle) operatively connected to the bleed valve (Figure 2 shows the two valves are fluidly connected through 150) and configured to selectively open and close the bleed valve (paragraph 39), wherein the intermediate valve is configured in a mode of operation to close the bleed valve based on the air from the first source of pressurised air exceeding a predetermined threshold (This is intended use.  Paragraph 39 describes the intermediate valve commanding the bleed valve closed and is structurally capable of commanding the bleed valve closed based on any particular pressure, including the first source of pressurized air exceeding a predetermined threshold); and 
a first valve (Annotated figure 2, in circle at top of figure) configured to selectively supply a second source of pressurised air (P3) to the intermediate valve via an output of the first valve (138). 


    PNG
    media_image1.png
    767
    607
    media_image1.png
    Greyscale

Regarding claim 2, Goodman discloses wherein the bleed valve comprises a movable abutment (110) that moves between first (not contacting seat 120) and second positions (contacting seat 120), wherein when the moveable abutment is in the first position the bleed valve is open (see upper part of bleed valve in figure 2), and when the moveable abutment is in the second position the bleed valve is closed (see lower part of bleed valve in figure 2).
Regarding claim 3, Goodman discloses wherein the bleed valve further comprises a resilient member (spring 114) configured to urge the movable abutment to the first position (Figure 2). 
Regarding claim 4, Goodman discloses wherein the bleed valve further comprises: 
3a chamber (108) configured to receive pressurised air (See 112 section above, this limitation is assumed to refer to the first source of pressurized air) and defined at least in part by the movable abutment (Figure 2), wherein an increase in air pressure within the chamber in use causes the movable abutment to move from the first position to the second position against the action of the resilient member (paragraph 36 describes this, P2.9 and P3 are both pressures from the compressor, and are directly related, so when one increases, so does the other), 
Regarding claim 6, Goodman discloses an apparatus (Figure 2) for use in a gas turbine engine (Figure 1), comprising: 
a bleed valve (Annotated figure 2, in oval), wherein in use the bleed valve is exposed to a first source of pressurised air (P2.9), and the bleed valve is movable between an open position (upper part of bleed valve in figure 2 shows it in the open position), in which the bleed valve permits a flow of air from the first source of pressurised air through the bleed valve (Figure 2 shows in the upper part of the bleed valve that the piston 118 does not make contact with the valve seat 120 allowing air through passage 108) and a closed position (lower part of bleed valve in figure 3 shows the closed position of the bleed valve), in which the bleed valve does not permit a flow of air from the first source of pressurised air through the bleed valve (the lower part of figure 2 shows the spring 114 compressed so that the piston 118 moves sleeve 110 to make contact with valve seat 120, blocking flow of the air from the first source of pressurized air through 108); and 
an intermediate valve (Annotated figure 2, in rectangle) operatively connected to the bleed valve (Figure 2 shows the two valves are fluidly connected through 150) and configured to selectively open and close the bleed valve (paragraph 39), wherein the intermediate valve is configured in a mode of operation to close the bleed valve based on the air from the first source of pressurised air exceeding a predetermined threshold (This is intended use.  Paragraph 39 describes the intermediate valve commanding the bleed valve closed and is structurally capable of commanding the bleed valve closed based on any particular pressure, including the first source of pressurized air exceeding a predetermined threshold); and 
wherein the bleed valve comprises: 
a movable abutment (110) that moves between first (not contacting seat 120) and second positions (contacting seat 120), wherein when the moveable abutment is in the first position the bleed valve is open (see upper part of bleed valve in figure 2), and when the moveable abutment is in the second position the bleed valve is closed (see lower part of bleed valve in figure 2); 
a resilient member (spring 114) configured to urge the movable abutment to the first position (Figure 2); 
3a chamber (108) configured to receive pressurised air (See 112 section above, this limitation is assumed to refer to the first source of pressurized air) and defined at least in part by the movable abutment (Figure 2), wherein an increase in air pressure within the chamber in use causes the movable abutment to move from the first position to the second position against the action of the resilient member (paragraph 36 describes this, P2.9 and P3 are both pressures from the compressor, and are directly related, so when one increases, so does the other), 
the apparatus further comprising: 
a first valve (Annotated figure 2, in circle at top of figure) configured to selectively supply a second source of pressurised air (P3) to the intermediate valve via an output of the first valve (138); 
wherein the intermediate valve is movable between first (when ball 144 is forced left from position shown in figure 2) and second positions (with ball 144 in position shown in figure 2), wherein in the first position the intermediate valve is configured to fluidly connect the output of the first valve to the chamber of the bleed valve (paragraph 39), so that an increase in pressure of the second source of pressurised air supplied to the intermediate valve via the first valve causes a corresponding increase in the air pressure within the chamber, so as to cause the movable abutment to move from the first position to the second position against the action of the resilient member (paragraph 39 describes that when the intermediate valve is in the open position, the air from the second source of pressurized air flows through 140 into 150 and into the chamber, where it moves the spring 114, i.e. the resilient member, and thus the sleeve 110, i.e. moveable abutment, to the second position of the moveable abutment).  
Regarding claim 9, Goodman discloses wherein the intermediate valve comprises a switch (solenoid 126 and ball 144 acts as a switch for intermediate valve by selectively moving the ball 144 based on the first and second pressurized air sources) configured to move the intermediate valve between the first and second positions (paragraph 39), wherein the switch is exposed to the first and second sources of pressurised air (first source of pressurized air contacts the ball through 146 and second source of pressurized air contacts the ball through 140) and is configured to move the intermediate valve between first and second positions of the intermediated valve based on the first source of pressurised air reaching and/or exceeding the predetermined threshold pressure (This is intended use.  Paragraph 39 describes the intermediate valve commanding the bleed valve closed and is structurally capable of commanding the bleed valve closed based on any particular pressure, including the first source of pressurized air exceeding a predetermined threshold).  
Regarding claim 19, Goodman discloses a gas turbine engine (Figure 1) comprising the apparatus as claimed in claim 1 (see rejection of claim 1 above).  
Regarding claim 20, Goodman discloses a gas turbine engine (Figure 1) comprising the apparatus as claimed in claim 6 (see rejection of claim 1 above).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art are the previously discussed Sullivan and Sennoun, as well as Goodman.  Goodman clearly shows that the first source of pressurized air has to go through the chamber before getting to the intermediate valve, and thus the intermediate valve does not fluidly connect the first source of pressurized air and the chamber.
The prior art of record fails to teach, either alone or in combination, the intermediate valve being configured to fluidly connect the first source of pressurized air with the chamber as described by claims 7 and 10.  
Claims dependent thereon inherit the allowable subject matter of the base claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741